Exhibit 10.11

A portion of this exhibit has been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omission has been indicated by asterisks (*****), and the omitted text has been
filed separately with the Securities and Exchange Commission.

FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE dated as of January 24, 2011 (this “Amendment”)
between RCPI LANDMARK PROPERTIES, L.L.C., a Delaware limited liability company
having an address c/o Tishman Speyer, 45 Rockefeller Plaza, New York, New York
10111 (“Landlord”), and RADIO CITY PRODUCTIONS LLC a Delaware limited liability
company having an office at 1260 Avenue of the Americas, New York, New York
10020 (“Tenant”).

W I T N E S S E T H

WHEREAS, RCPI Trust, predecessor-in-interest to Landlord, and Tenant entered
into that certain Lease dated as of December 4, 1997, as modified by First
Amendment to Lease dated as of February 19, 1999,Second Amendment to Lease dated
as of October 6, 2002, Letter Agreement dated February 9, 2007 and Third
Amendment to Lease dated as of August 14, 2008 (as so amended, the “Existing
Lease”), covering premises described and defined in the Existing Lease; and

WHEREAS, Landlord and Tenant desire to modify the Existing Lease to change the
Computation Year for the purpose of determining the extent to which, if any,
Tenant is obligated to pay Percentage Rent to Landlord;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.        Capitalized Terms.    All capitalized terms used and not otherwise
defined in this Amendment shall have the respective meanings ascribed to them in
the Original Lease.

2.        Effective Date.          This Amendment shall be effective upon the
adoption by the the board of directors of Madison Square Garden, Inc. of a
resolution pursuant to which the fiscal year of Madison Square Garden, Inc. is
changed from December 31 to June 30, effective June 30, 2011.” Tenant shall
provide prompt written notice to Landlord upon the adoption of such resolution.

3.        Modifications.

(a)                     Schedule 2,Paragraph (a) of the Existing Lease shall be
deleted and replaced with the following:



--------------------------------------------------------------------------------

“Percentage Rent.    Effective July 1, 2011, Tenant shall pay to Landlord as
Rent for each year commencing on July 1 and ending on June 30 (or portion
thereof) during the Term (“Computation Year”) a sum (Percentage Rent”) equal to
the amount if any, by which (i) Tenant’s Gross Revenues (as defined in Section
(d)(i)) for any Computation Year multiplied by ***** (%) the “Percentage Rent
Rate”) exceeds (ii) the Fixed Rent for the Premises payable for such Computation
Year. For the purposes of computing the amount of Percentage Rent due, each
Computation Year shall be considered as an independent accounting period and no
charge or credit may be taken in any subsequent Computation Year on account of
any Gross Revenues in any prior Computation Year. For the period January 1, 2011
through June 30, 2011, Tenant shall pay to Landlord as Percentage Rent a sum
equal to the amount if any, by which (i) Tenant’s Gross Revenues (as defined in
Section (d)(i)) for such six month period multiplied by the “Percentage Rent
Rate” exceeds (ii) the Fixed Rent for the Premises payable for such six month
period.

(b)        The following subparagraph (iii) shall be added to Schedule 2,
Paragraph (b):

“(iii)        No later than 90 days after the close of calendar year 2011,
Tenant shall deliver to Landlord, a true, correct and complete statement of
Gross Revenues for calendar year 2011 in the same form as that required for
Annual Statements, and such statement shall be certified by a senior officer of
Tenant to be in accordance with the requirements of Section (d) and with
generally accepted accounting principles, or in lieu thereof, a letter certified
by Tenant’s Sernior Vice President of Finance and Controller in the form
required under the Letter Agreement dated February 9, 2007.

4.        Brokerage. Each of Landlord and Tenant represents and warrants to the
other that it has not dealt with any broker in connection with this Amendment
other than Tishman Speyer Properties, L.P. (“Broker”) and that, to the best of
its knowledge, no other broker negotiated this Amendment or is entitled to any
fee or commission in connection herewith. Landlord shall pay Broker any
commission which may be due in connection with this Amendment pursuant to a
separate agreement. Each of Landlord and Tenant shall indemnify, defend, protect
and hold the other party harmless from and against any and all losses,
liabilities, damages, claims, judgments, fines, suits, demands, costs, interest
and expenses of any kind or nature (including reasonable attorneys’ fees and
disbursements) incurred in connection with any claim, proceeding or judgment and
the defense thereof which the indemnified party may incur by reason of any claim
of or liability to any broker, finder or like agent (other than Broker) arising
out of any dealings claimed to have occurred between the indemnifying party and
the claimant in connection with this Amendment, or the above representation
being false. The provisions of this Section 3 shall survive the expiration or
earlier termination of the term of the Existing Lease, as amended hereby.

5.        Representations and Warranties.     (i) Tenant represents and warrants
to Landlord that, as of the date hereof, (a) the Existing Lease is in full force
and effect and has not been modified except pursuant to this Amendment; (b) to
the best of Tenant’s knowledge, there are no defaults existing under the
Existing Lease; (c) to the

 

2



--------------------------------------------------------------------------------

best of Tenant’s knowledge there exist no valid abatements, causes of action,
counterclaims, disputes, defenses, offsets, credits, deductions, or claims
against the enforcement of any of the terms and conditions of the Existing
Lease; and (d) this Amendment has been duly authorized, executed and delivered
by Tenant and constitutes the legal, valid and binding obligation of Tenant.

(ii)        Landlord represents and warrants to Tenant that, as of the date
hereof, (a) the Existing Lease is in full force and effect and has not been
modified except pursuant to this Amendment; (b) to the best of Landlord’s
knowledge, there are no defaults existing under the Existing Lease; (c) to the
best of Landlord’s knowledge, there exist no valid causes of action, disputes or
claims against the enforcement of any of the terms and conditions of the
Existing Lease and (d) this Amendment has been duly authorized, executed and
delivered by Landlord and constitutes the legal, valid and binding obligation of
Landlord.

6.        Miscellaneous. (a) Except as set forth herein, nothing contained in
this Amendment shall be deemed to amend or modify in any respect the terms of
the Existing Lease and such terms shall remain in full force and effect as
modified hereby. If there is any inconsistency between the terms of this
Amendment and the terms of the Existing Lease, the terms of this Amendment shall
be controlling and prevail.

            (b)         This Amendment contains the entire agreement of the
parties with respect to its subject matter and all prior negotiations,
discussions, representations, agreements and understandings heretofore had among
the parties with respect thereto are merged herein.

            (c)         This Amendment may be executed in duplicate
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same instrument.

            (d)         This Amendment shall not be binding upon Landlord or
Tenant unless and until each party shall have received a fully executed
counterpart of this Amendment.

            (e)        This Amendment shall be binding upon and inure to the
benefit of Landlord and Tenant and their successors and permitted assigns.

            (f)         This Amendment shall be governed by the laws of the
State of New York without giving effect to conflict of laws principles thereof.

            (g)        The captions, headings, and titles in this Amendment are
solely for convenience of reference and shall not affect its interpretation.

            (h)         The liability of Landlord for Landlord’s obligations
under this Amendment shall be limited to Landlord’s interest in the Building and
Tenant shall not look to any other property or assets of Landlord or the
property or assets of any direct or indirect partner, member, manager,
shareholder, director, officer, principal, employee or agent of Landlord
(collectively, the “Parties”) in seeking either to enforce Landlord’s
obligations under this Amendment or to satisfy a judgment for Landlord’s failure
to perform such obligations; and none of the Parties shall be personally liable
for the performance of Landlord’s obligations under this Amendment.

 

3



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment to
Lease as of the day and year first above written.

 

LANDLORD

RCPI LANDMARK PROPERTIES, L.L.C.

By:

 

/s/ Michael B, Benner

 

     Michael B Benner

 

     Vice President and Secretary

TENANT

RADIO CITY PRODUCTIONS LLC

By:

 

/s/ Eugene Heaney

 

Name:    Eugene Heaney

 

Title:       Senior Vice President and

               Assistant Secretary

The undersigned acknowledges the foregoing Amendment and ratifies and confirms
all of its obligations under that certain Second Restated Guaranty of Lease
dated as of January 24, 2011 (the “Guaranty”) and agrees that the covenants
referred to in the Guaranty shall include the obligations of Tenant under the
Existing Lease as amended by the foregoing Amendment.

 

GUARANTOR:

  MADISON SQUARE GARDEN, L.P.   A Delaware limited partnership  

By:

 

/s/Robert M. Pollichino

 

  Name:    Robert M. Pollichino

 

  Title:       Executive Vice President

                 and Chief Financial Officer

 

5